MEMORANDUM *
Ephantus Wahome Kimani (“Kimani”) seeks review of the BIA’s final order dismissing his appeal and affirming the Immigration Judge’s decision that he is eligible for removal under 8 U.S.C. §§ 1227(a) (2)(A) (iii) and 1227(a)(2)(B)®. Kimani contends he is not eligible for removal under these statutes because he was not an “alien” when convicted of two California drug crimes but, rather, was a United States citizen, such citizenship having been automatically conferred by the Child Citizenship Act of 2000 (“CCA”), 8 U.S.C. § 1431, even though Kimani was over the age of eighteen on the CCA’s effective date.
This court has previously considered and rejected Kimani’s argument. Hughes v. Ashcroft, 255 F.3d 752 (9th Cir.2001). Because we are bound by the decisions of previous panels, Koemer v. Grigas, 328 F.3d 1039, 1050 (9th Cir.2003), Kimani’s argument fails and his petition must be denied.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.